Exhibit 10.1

 
[logo1.jpg] 
 

  2207 Bridgepointe Parkway #250     San Mateo, CA 94404  

 
December 23, 2011


Dear Samir,


I am delighted to offer you the position of Controller, Director of Finance at
Talon Therapeutics, Inc. You will report to Craig W. Carlson, Senior Vice
President and Chief Financial Officer. Your start date will be on or before
January 9, 2012.


Your base salary will be $160,000 per year (gross, less legally required
withholding and other required deductions, and any deductions that you
voluntarily authorize in writing), paid semi-monthly.  In addition, you will be
eligible for an annual performance-based cash bonus of up to 20% of your
annualized base salary. The determination of your annual bonus will be made by
the Chief Executive Officer and will be subject to approval by Talon's Board of
Directors.


Effective upon the commencement of your employment with Talon, you will also be
granted an option to purchase 75,000 shares of Talon stock that vest in 48 equal
monthly installments over four years. The exercise price of the stock options
will be equal to the closing price of Talon common stock, as reported on the OTC
Bulletin Board, on the last business day prior to your first day of employment.
Any other future stock options will be granted per guidelines then in place for
all employees of the company, based on performance and contributions as
determined by the company's Board of Directors.


Talon Therapeutics, lnc. provides its employees with a benefit package, paid
medical, dental, life and disability programs, you will be eligible to
participate in our 401k plan and Employee Stock Purchase Plan. You will be
entitled to 3 weeks of vacation. This offer of employment is also conditioned
upon your entry into an invention assignment, confidentiality and
nonsolicitation agreement, in the company's standard form.


Your employment with Talon is for an indefinite term, and nothing in this Letter
modifies your at-will employment relationship with the company.


Samir, I believe you will make significant contributions to Talon, and that we
will in turn provide an environment where you will grow, learn and thrive.  The
entire Talon team looks forward to you becoming a full-time Talon employee.


Sincerely yours,


/s/ Craig W. Carlson


Craig W. Carlson
Senior Vice President and Chief Financial Officer




Accepted: /s/ Samir
Gharib                                                                           Date:
December 26, 2011


Start Date: January 9, 2012